Case 2:20-cv-00064-DBB-DAO Document 143 Filed 05/10/21 PageID.3094 Page 1 of 5




             UNITED STATES DISTRICT COURT FOR THE DISTRICT OF UTAH
                               CENTRAL DIVISION


    RANDY MERRILL; ELIZABETH                           MEMORANDUM DECISION AND
    MERRILL; and RL-SALES, LLC,                        ORDER DENYING PLAINTIFFS’
                                                      MOTION TO RECONSIDER DOCKET
                   Plaintiffs,                        TEXT ORDER NO. 99 (DOC. NO. 110)

    v.
                                                         Case No. 2:20-cv-00064-DBB-DAO
    SCOTTSDALE INSURANCE COMPANY
    d/b/a NATIONWIDE and                                         Judge David Barlow
    DOES I-X,
                                                          Magistrate Judge Daphne A. Oberg
                   Defendants.


         Before the court is the Motion to Reconsider Docket Text Order No. 99 (Doc. No. 110)

 filed by Plaintiffs Randy Merrill, Elizabeth Merrill, and RL-Sales, LLC. Plaintiffs ask the court

 to reconsider a prior order granting an unopposed motion to seal filed by Defendant Scottsdale

 Insurance Company (“Scottsdale”), and they seek to unseal the documents at issue. For the

 reasons set forth below, the court DENIES the motion.

         Plaintiffs brought this action against Scottsdale, RL-Sales’ former insurer, alleging

 Scottsdale failed to provide adequate and unconflicted legal representation for RL-Sales in a

 Florida products liability case. (See Compl. ¶¶ 85–107, Doc. No. 2-2.) In connection with a

 short form discovery motion, Scottsdale filed exhibits containing (1) deposition transcripts

 describing communications with counsel in the Florida case and (2) a letter from Florida counsel

 to Scottsdale and Plaintiffs regarding settlement. (Exs. 3 & 4 to Def.’s Short Form Disc. Mot. on

 Privilege (Doc. Nos. 77-3 & 77-4 (Redacted); Doc. Nos. 82 & 83 (Sealed)). Scottsdale moved to

 seal the exhibits on the basis that they contain privileged attorney-client communications and

 confidential settlement communications. (Mot. to Seal, Doc. No. 79.) Plaintiffs did not file an

                                                  1
Case 2:20-cv-00064-DBB-DAO Document 143 Filed 05/10/21 PageID.3095 Page 2 of 5




 opposition, and the court granted the motion to seal based on a finding of good cause. (Docket

 Text Order, Doc. No. 99.)

         Plaintiffs now ask the court to reconsider this prior ruling and unseal the exhibits.

 Plaintiffs explain they failed to file an opposition to Scottsdale’s motion to seal due to counsel’s

 medical issues, which they argue constitutes excusable neglect. (Mot. to Reconsider 2, Doc. No.

 110; Pls.’ Reply Mem. in Support of Mot. to Reconsider (“Reply”) 4–5, Doc. No. 130.) They

 contend sealing the exhibits is contrary to the public interest and unnecessary because (1) the

 court previously denied a motion to strike references to settlement communications in the Florida

 case from the pleadings in this case, and (2) RL-Sales waived attorney-client privilege as to the

 communications at issue by filing this case. (Mot. to Reconsider 3–4, Doc. No. 110.)

         In opposition, Scottsdale argues the Florida counsel represented both Scottsdale and RL-

 Sales in a tripartite relationship between counsel, the insurer, and the insured. (Mem. Opposing

 Pls.’ Mot. to Reconsider (“Opp’n”) 2–3, 7, Doc. No. 126.) Scottsdale contends the

 communications at issue are protected by attorney-client privilege with respect to outsiders to

 this relationship, and RL-Sales cannot unilaterally waive the privilege. (Id. at 7.) Scottsdale

 also argues the motion to reconsider is moot because the claims for which the exhibits were

 relevant have been dismissed. (Id. at 4–5.)

         In reply, Plaintiffs contend Scottsdale was not a co-client and cannot claim attorney-

 client privilege, citing Florida law and recent deposition testimony from the Florida counsel.

 (Reply 2–4, Doc. No. 130.) Plaintiffs further argue the exhibits should be unsealed based on the

 public nature of judicial proceedings and because the exhibits may become relevant if the court

 reconsiders its prior order of dismissal. (Id. at 6.)




                                                    2
Case 2:20-cv-00064-DBB-DAO Document 143 Filed 05/10/21 PageID.3096 Page 3 of 5




         As an initial matter, Plaintiffs have failed to articulate valid grounds for reconsideration

 of the prior order. Motions to reconsider are disfavored, to the extent they are recognized at all.

 Swasey v. West Valley City, No. 2:13-cv-00768, 2017 U.S. Dist. LEXIS 53187, at *6 (D. Utah

 Apr. 6, 2017) (unpublished). However, a court may reconsider its prior orders to “correct clear

 error or prevent manifest injustice.” Servants of the Paraclete v. Does, 204 F.3d 1005, 1012

 (10th Cir. 2000). Thus, reconsideration is appropriate where “the court has misapprehended the

 facts, a party’s position, or the controlling law.” Id. Here, Plaintiffs do not argue the court

 applied an incorrect legal standard in ruling on the motion to seal, nor do they allege any clear

 error or misapprehension rising to the level of manifest injustice. Moreover, they have not cited

 any authority supporting their position that excusable neglect provides grounds for

 reconsideration of a prior ruling. Therefore, the court declines to reconsider its prior ruling.

         Nevertheless, a party may move to unseal documents at any stage of the case if there is

 no longer good cause to keep the documents under seal. Accordingly, the court treats Plaintiffs’

 motion as a motion to unseal and considers whether good cause exists to maintain the exhibits

 under seal at this stage.

         Court filings in this district are “presumptively open to the public,” and “[t]he sealing of

 pleadings, motions, memoranda, exhibits, and other documents or portions thereof . . . is highly

 discouraged.” DUCivR 5-3(a)(1). However, the court may permit documents to be sealed on “a

 showing of good cause.” Id. It is within the court’s discretion to seal documents where “the

 public’s right of access is outweighed by competing interests.” JetAway Aviation, LLC v. Bd. of

 Cty. Comm’rs, 754 F.3d 824, 826 (10th Cir. 2014) (internal quotation marks omitted). “To

 overcome [the] presumption against sealing, the party seeking to seal records ‘must articulate a

 real and substantial interest that justifies depriving the public of access to the records that inform



                                                   3
Case 2:20-cv-00064-DBB-DAO Document 143 Filed 05/10/21 PageID.3097 Page 4 of 5




 our decision-making process.’” Id. (quoting Eugene S. v. Horizon Blue Cross Blue Shield of

 N.J., 663 F.3d 1124, 1135–36 (10th Cir. 2011)).

        The public interest in access to court documents is not automatically extinguished when

 claims are dismissed. Therefore, contrary to Scottsdale’s argument, Plaintiffs’ request to unseal

 the exhibits is not moot. Likewise, Plaintiffs’ reliance on the court’s prior order denying a

 motion to strike allegations from the pleadings is unavailing, because the legal standards and

 policy considerations applicable in that order differ from the standards applicable to motions to

 seal. (See Mem. Decision and Order, Doc. No. 30.)

        In determining whether good cause exists to keep the exhibits sealed, the court need not

 determine whether the exhibits contain privileged communications, but merely whether there is

 an interest in confidentiality which outweighs the public’s right of access to the documents. The

 exhibits contain detailed descriptions and reproductions of communications between Florida

 counsel, Scottsdale, and Plaintiffs related to the Florida case. Regardless of the precise nature of

 the tripartite relationship between the parties, it is apparent (and Plaintiffs do not dispute) the

 exhibits reflect confidential communications regarding legal issues in that case which were not

 intended to be shared with outsiders to the relationship. As a party to those confidential

 communications, Scottsdale has an interest in protecting them from disclosure to the general

 public. Plaintiffs have not articulated why these documents need to be made public, apart from

 referencing general principles regarding public access to the courts. At this stage of the case,

 however, the public interest in accessing these exhibits is low. The exhibits were not filed in

 conjunction with dispositive motions, but merely discovery disputes regarding claims which

 have now been dismissed. Moreover, the exhibits were irrelevant to the dismissal order, which

 was based on the sufficiency of the pleadings. (See Order Granting in Part and Den. in Part



                                                    4
Case 2:20-cv-00064-DBB-DAO Document 143 Filed 05/10/21 PageID.3098 Page 5 of 5




 Def.’s Mot. for J. on the Pleadings, Doc. No. 112.) Thus, the exhibits were not used to determine

 the parties’ substantive legal rights. Cf. Colony Ins. Co. v. Burke, 698 F.3d 1222, 1242 (10th Cir.

 2012) (“[W]here documents are used to determine litigants’ substantive legal rights, a strong

 presumption of access attaches.” (alteration in original; citation omitted)). Given the procedural

 posture of the case, Scottsdale’s interest in maintaining the confidentiality of communications in

 the Florida case outweighs any public interest in accessing the exhibits. For these reasons, good

 cause exists to maintain the documents under seal at this time.

        This calculation may change if, as Plaintiffs argue, Plaintiffs’ dismissed claims are

 reinstated at some point in the future. Should this occur, a new motion to unseal may be filed,

 and the court will consider the issue based on the changed circumstances of the case. At this

 stage, however, the exhibits shall remain sealed. Plaintiffs’ motion (Doc. No. 110) is DENIED.

        DATED this 10th day of May, 2021.

                                              BY THE COURT:


                                              _________________________________________
                                              Daphne A. Oberg
                                              United States Magistrate Judge




                                                  5
